Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
In the seventh line of claim 1, the phrase “about I 0%” has been replaced with the phrase “about 10%”.
In the second line of claim 2, the phrase “about I%” has been replaced with the phrase “about 1%”.
In the third line of claim 14, the phrase “from O. 7 5” has been replaced with the phrase “from 0.75”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2010/0233399 A1 to Pradella describes polypropylene compositions comprising a polymer aI that is a propylene homopolymer or a random copolymer of propylene and up to 2.0 wt% of an olefin chosen from ethylene and C4-C10 α-olefins and a polymer aII that is a random copolymer of propylene and 0.3-30 wt% of an olefin chosen from ethylene and C4-C10 α-olefins (see ¶¶ [0025]-[0027]). The MFR of the polymer composition is 1 to 50 g/10 min (see the end of ¶ [0027]) which overlaps the presently recited range of 15g/10 min or greater.
Pradella does not specifically disclose a composition of two copolymers having amounts of ethylene comonomer within the presently recited ranges and having an MFR within the presently recited range. Pradella also does not disclose the Gardner drop impact strength of the polymer composition.
US Patent Application Publication No. 2014/0288228 A1 to Mehta describes a polymer composition comprising a random copolymer of propylene and 0.2-5% of an alpha-olefin, most preferably ethylene (see ¶ [0055]) and a copolymer of propylene and 10-35 wt% of ethylene or C4-C10 α-olefins (see ¶ [0065]) such as Dow Versify 4301 (see ¶ [0067]). The compositions have a melt flow rate of 0.5-80 g/10 min (see ¶ [0074]) which overlaps the presently recited range. Mehta discloses an example having a Gardner impact of 311 in-lb at 0 °C (see example IE5 in Table 4). Mehta does not disclose the comonomer content of Dow Versify 4301 or the melt flow rate of the example.
US Patent Application Publication No. 2015/0045514 A1 to Destro describes a composition comprising two copolymers of propylene and ethylene (see the abstract) having amounts of ethylene that overlap the presently recited ranges and having an MFR that MFR overlaps the presently recited range. Destroy dos not disclose the Gardner drop impact strength of the composition.
The examiner is unaware of any prior art that describes or suggests the claimed compositions. Claims 1-18, 20, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764